Citation Nr: 9907739	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-25 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral posterior 
subcapsular cataracts claimed as a result of exposure to 
ionizing radiation.

2.  Entitlement to service connection for a skin disorder, 
claimed as skin blisters, diagnosed as actinic keratosis, 
folliculitis, and a cyst, claimed as a result of exposure to 
ionizing radiation.

3.  Entitlement to service connection for a prostate 
disorder, diagnosed as benign prostatic hypertrophy and 
prostatism, claimed as a result of exposure to ionizing 
radiation.

4.  Entitlement to service connection for a colon disorder, 
claimed as a colon mass, claimed as a result of exposure to 
ionizing radiation.

5.  Entitlement to service connection for a heart disorder, 
diagnosed as hypertension, a thoracic aortic aneurysm, and 
aortic insufficiency, claimed as a result of exposure to 
ionizing radiation.

6.  Entitlement to service connection for a stomach disorder, 
diagnosed as duodenal diverticulum and gastroesophageal 
reflux, claimed as a result of exposure to ionizing 
radiation.

7.  Entitlement to service connection for loss of teeth, 
claimed as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1956 to 
March 1965.

The instant appeal arose from an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which denied claims for 
service connection for bilateral posterior subcapsular 
cataracts, skin blisters and sores, a prostate condition, a 
colon mass, a heart condition, a stomach condition, and loss 
of teeth, all claimed as a result of exposure to ionizing 
radiation. 

The Board of Veterans' Appeals (Board) notes that a claim for 
service connection on a direct basis for a skin disorder, 
namely foot blisters and fungus, was previously denied by the 
RO in July 1993.  However, as the skin disorder claim 
currently before the Board is premised on amended law and 
regulation, which substantially liberalized the requirements 
for establishing service connection for radiogenic 
conditions, the claim is most properly viewed as a new claim, 
separate and distinct from the one that was denied by the RO 
in July 1993.  See Spencer v. Brown, 4 Vet. App. 283, 288-90 
(1993).  Cf. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).  The Board will therefore review the claim 
for service connection for a skin disorder on a de novo 
basis.


FINDINGS OF FACT

1.  The appellant was exposed to ionizing radiation in 
service.

2.  The veteran developed bilateral posterior subcapsular 
cataracts many years after service.

3.  The veteran's bilateral posterior subcapsular cataracts 
cannot be attributed to his in-service exposure to ionizing 
radiation or otherwise to his period of service.

4.  The medical evidence of record does not show a current 
disability of the colon claimed as a colon mass.

5.  The medical evidence of record does not show that a 
cancer listed in 38 U.S.C.A. § 1112 (West 1991 & Supp. 1998) 
or 38 C.F.R. § 3.309(d) (1998) has been manifest by the 
veteran.

6.  Post-service evidence shows that many years after service 
the veteran was diagnosed with actinic keratosis, 
folliculitis, cyst, benign prostatic hypertrophy, prostatism, 
hypertension, thoracic aortic aneurysm, aortic insufficiency, 
duodenal diverticulum, and gastroesophageal reflux which are 
not radiogenic diseases under 38 C.F.R. § 3.311 and are not 
otherwise shown by medical evidence to be radiogenic 
diseases.

7.  The record contains no medical evidence of a nexus 
between the veteran's service, including in-service exposure 
to ionizing radiation, and his current disabilities from 
actinic keratosis, folliculitis, cyst, benign prostatic 
hypertrophy, prostatism, hypertension, thoracic aortic 
aneurysm, aortic insufficiency, duodenal diverticulum, and 
gastroesophageal reflux.


CONCLUSIONS OF LAW

1.  Posterior subcapsular cataracts were not incurred in or 
aggravated by active service, nor may any cataract be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(1998).

2.  The claims of entitlement to service connection for 
residuals of exposure to ionizing radiation, including a skin 
disorder, a prostate disorder, a claimed colon disorder, 
heart disorders, a stomach disorder, and loss of teeth are 
not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service records reflect that he was stationed 
aboard the U.S.S. Renville.  The Defense Nuclear Agency (DNA) 
has also confirmed that, while stationed aboard the U.S.S. 
Renville, he participated in Operation HARDTACK I, which was 
a series of atmospheric nuclear weapon detonations conducted 
at the Pacific Proving Ground in 1958.  From April 9, 1958, 
to May 21, 1958, the U.S.S. Renville was in the Pacific 
Proving Ground and was between 12,000 yards and 200 miles 
from the seven HARDTACK detonations that occurred in that 
period.  The veteran reported in particular that detonation 
WAHOO, an underwater detonation where ground zero was only 
12,000 yards from the ship, jostled the ship and blew 
numerous pipes.  DNA has confirmed that the U.S.S. Renville's 
records also show that it received "significant fallout" 
following detonation KOA.

Atmospheric nuclear weapon detonations include underwater 
nuclear weapon detonations.  38 C.F.R. § 3.309(d)(3)(iii) 
(1998).  Operation HARDTACK I is recognized by VA as an 
"operational period" in which onsite participation entitles 
veterans to presumptive service connection for several 
specified conditions.  38 U.S.C.A. § 1112(c) (West 1991 & 
Supp. 1998); see also 38 C.F.R. § 3.309(d)(3) (1998).  
"Onsite participation" is defined as "presence at the test 
site, or performance of official military duties in 
connection with ships, aircraft or other equipment used in 
direct support of the nuclear test."  38 C.F.R. § 
3.309(d)(3)(iv)(A).  Thus, the Board deems that the veteran 
was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons 
in accordance with 38 C.F.R. § 3.311(b)(1)(i) (1998), and is 
a radiation exposed veteran as defined by 38 C.F.R. 
§ 3.309(d)(3)(i) (1998).

The veteran's claimed disabilities include bilateral 
posterior subcapsular cataracts, skin blisters and sores, a 
prostate condition, a colon mass, a heart condition, a 
stomach condition, and loss of teeth.  The Board has reviewed 
the post-service medical evidence of record which includes 
both private and VA treatment records dated from 1976 to 
1996.  A June 1990 letter from the veteran's private 
physician indicated that the veteran was first seen in 
December 1987 and was diagnosed at that time with posterior 
subscapular cataract left eye.  In February 1990, he was 
diagnosed with posterior subscapular cataract right eye.

The veteran has reported that he has skin blisters and sores 
and a skin fungus of the feet and legs.  A July 1991 VA 
record diagnosed folliculitis of the legs and hips and a cyst 
on the left upper eyelid.  In September 1995, a VA treatment 
record noted that he had actinic keratoses of the left 
forearm, right shoulder, and right biceps.  An October 1995 
VA record assessed squamous papilloma of the tonsil.  As 
regards the prostate, private medical records show that in 
April 1989 the veteran was diagnosed with benign prostatic 
hypertrophy and prostatism, and he underwent a transurethral 
resection of the prostate.  A pathology report showed the 
prostate tissue was benign.

The veteran has also reported that he has a colon mass which 
was reportedly identified by VA in October 1993 at the 
Jackson VA Medical Center (MC) and that VA physicians told 
him that further treatment was not necessary.  The RO 
attempted to develop records of the claimed colon mass 
treatment from the Jackson VAMC.  Jackson VAMC records show 
that the veteran was hospitalized from October 18, 1993, to 
October 21, 1993, for treatment of aortic insufficiency, 
hypertension, history of esophageal spasm, and history of 
benign prostatic hypertrophy.  No mention was made of a colon 
mass, and examination of the abdominal area was essentially 
normal.  He complained of diarrhea on admission, but that 
resolved before discharge.  The remainder of the medical 
evidence does not reveal a complaint, treatment, or diagnosis 
referable to a colon mass.

The veteran has also stated that he has a heart disorder.  A 
review of the medical records reveals that in 1976 he was 
diagnosed with mild arterial hypoxemia after being 
hospitalized with complaints of chest pain.  In 1992 some 
abnormal findings were picked up on a Department of 
Transportation examination.  The veteran had no symptoms but 
was privately evaluated for cardiovascular disability from 
September 1992 to March 1993.  After numerous diagnostic 
tests were performed, it was concluded that the veteran had 
moderate to severe aortic insufficiency and thoracic 
aneurysm.  A history of borderline hypertension was noted, 
and later records diagnosed hypertension.

The veteran also reports a stomach disorder.  In December 
1976 he was diagnosed with duodenal diverticulum.  Private 
treatment records from 1989 noted that the veteran did not 
have chronic abdominal pain, change in bowel habits, ulcer 
symptoms, or diverticulitis.  October 1993 VA inpatient 
records noted a history of intermittent diarrhea for one 
month.  He also complained of a burning sensation in the 
epigastrium that was attributed to gastroesophageal reflux.  
Examination of the abdominal area was essentially normal, and 
he was diagnosed with history of esophageal spasm.

The veteran also reported in a December 1995 written 
statement that all of his top teeth have been removed and he 
wears a plate.  He also noted that his bottom teeth were bad.  
The evidence of record does not include any dental treatment 
records.

"Service connection for a disability that is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, there are 15 
types of cancer that are presumptively service connected.  
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1998); see also 
38 C.F.R. § 3.309(d) (1998).  Second, 38 C.F.R. § 3.311(b) 
(1998) provides a list of "radiogenic diseases" that will be 
service connected provided that certain conditions specified 
in that regulation are met.  Third, direct service connection 
can be established by "show[ing] that the disease or malady 
was incurred during or aggravated by service," a task that 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Davis v. Brown, 10 Vet. 
App. 209 (1997) (citing Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 44 (1996) 
aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997)).

As regards the first method by which service connection can 
be accomplished, the Board of Veterans' Appeals (Board) notes 
that the medical evidence does not show, nor does the veteran 
contend, that any of his claimed or diagnosed disorders are 
included in the fifteen types of cancer that are subject to 
presumptive service connection under 38 U.S.C.A. § 1112(c) 
(West 1991 & Supp. 1998).  The veteran has not been diagnosed 
with any one of the listed cancers.

As regards the second method, for purposes of 38 C.F.R. 
§ 3.311(b) (1998), by which service connection can be 
accomplished, the Board notes that the medical evidence shows 
that only one of his diagnosed disorders, his bilateral 
posterior subcapsular cataracts, is one of the radiogenic 
diseases listed in the regulation.  See 38 C.F.R. 
§ 3.311(b)(2)(xvi) (1998).  In order for a claim not listed 
as a radiogenic disease under 38 C.F.R. § 3.311(b)(2) to be 
considered under the provisions of 38 C.F.R. § 3.311, the 
veteran must have "cited or submitted competent evidence 
that the claimed condition is a radiogenic disease."  
38 C.F.R. § 3.311(b)(4) (1998).  The regulations define a 
radiogenic disease as one "that may be induced by ionizing 
radiation . . . ."  38 C.F.R. § 3.311(b)(2) (1998).

The Board finds that the veteran has not submitted competent 
evidence that any of the claimed conditions, other than 
bilateral posterior subcapsular cataracts, is a radiogenic 
disease.  Here, the only evidence of record indicating that 
the appellant's diagnosed actinic keratosis, folliculitis, 
cyst, benign prostatic hypertrophy, prostatism, hypertension, 
thoracic aortic aneurysm, aortic insufficiency, duodenal 
diverticulum, loss of teeth or claimed colon mass may have 
been induced by ionizing radiation is the appellant's own 
contentions.  As a layman the appellant is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As regards the bilateral posterior subcapsular cataracts, 
under 38 C.F.R. § 3.311(b), when it is determined that:

(i) [a] veteran was exposed to ionizing 
radiation as a result of participation in 
the atmospheric testing of nuclear 
weapons . . . ;
(ii) [t]he veteran subsequently developed 
a radiogenic disease; and
(iii) [s]uch disease first became 
manifest within the period specified in 
paragraph (b)(5) of this section [for 
bilateral posterior subcapsular 
cataracts, "6 months or more after 
exposure"]; before its adjudication the 
claim will be referred to the Under 
Secretary for Benefits for consideration 
for further consideration in accordance 
with paragraph (c) of this section . . . 
.

38 C.F.R. § 3.311(b)(1) (1998).

In accordance with 38 C.F.R. § 3.311(c) the claim for service 
connection for bilateral posterior subcapsular cataracts was 
forwarded to the Under Secretary for Benefits who in turn 
requested an advisory medical opinion from the Under 
Secretary for Health.  38 C.F.R. § 3.311(c)(1) (1998).  The 
advisory medical opinion, dated in August 1998, noted that 
the DNA estimated that the veteran was exposed to 0.534 rem 
gamma with an upper bound of 0.6 rem gamma with virtually no 
potential for exposure to neutron radiation.  The medical 
opinion also noted that the CIRRPC Science Panel Report 
Number 6, 1988, did not provide screening doses for 
cataracts; however, the Chief Public Health and Environmental 
Hazards Officer noted that one source reported, "the 
threshold dose of radiation resulting in lens opacities in 
atomic bomb survivors was about 60-150 rads with the 
threshold for persons treated with X-rays to the eye is about 
200-500 rads."  Health Effects of Exposure to Low Levels of 
Ionizing Radiation 363 (BEIR V) (1990).  Thus, the physician 
concluded that "it is unlikely that the veteran's cataracts 
can be attributed to exposure to ionizing radiation in 
service."

Based on this opinion, the Acting Director of the 
Compensation and Pension Service opined that "there is no 
reasonable possibility that the veteran's disability was the 
result of such exposure."  The Board notes that a November 
1995 written statement by G. H. Stribling, O.D., stated that 
the veteran's "cataracts were atypical in appearance 
especially in the right eye suggesting possible environmental 
influence rather than purely a normal aging process."

Bilateral posterior subcapsular cataracts 

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for service connection for bilateral posterior 
subcapsular cataracts is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  The evidence shows that the veteran was exposed 
to radiation in service, that he was diagnosed with bilateral 
posterior subcapsular cataracts many years after service, and 
that bilateral posterior subcapsular cataracts may be induced 
by ionizing radiation.

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The bilateral posterior subcapsular cataracts claim has been 
developed in accordance with 38 C.F.R. § 3.311.  A VA opinion 
was prepared pursuant to the appellant's claim for benefits.  
Also, all available service medical records and VA treatment 
records have been obtained.  He has not asserted and there is 
nothing in the record that shows that there are missing, 
relevant records.  For these reasons, the Board finds that 
VA's duty to assist the appellant, 38 U.S.C.A. § 5107(a) 
(West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral posterior subcapsular 
cataracts.  The Board bases its denial of service connection 
under 38 C.F.R. § 3.311(b) for bilateral posterior 
subcapsular cataracts on the findings of the Acting Director 
of the Compensation and Pension Service's which were based on 
the Chief Public Health and Environmental Hazards Officer's 
opinion.  See Hilkert v. West, 12 Vet. App. 145 (1999).

Dr. Stribling's opinion that the veteran's cataracts were due 
to "possible environmental influence rather than purely a 
normal aging process" is not a sufficient basis upon which 
to grant service connection for bilateral posterior 
subcapsular cataracts.  Winsett v. West, 11 Vet. App. 420 
(1998).  First, his statement does not link the development 
of cataracts to exposure to ionizing radiation in service.  
Second, the statement does not link the development of 
cataracts to service in any other manner.

The Board notes that the veteran has not contended that 
service connection for bilateral posterior subcapsular 
cataracts is warranted on any other basis, including direct 
service connection.  Regardless, the Board notes that there 
is no medical evidence which links his cataracts, first 
diagnosed many years after service, to his period of service.

Skin disorder, prostate disorder, claimed colon disorder, 
heart disorders, stomach disorder, and loss of teeth

As stated above, direct service connection can also be 
established for a disorder that is claimed to be attributable 
to radiation exposure during service.  See Rucker v. Brown, 
10 Vet.App. 67, 71 (1997); Combee, supra; Ramey, 9 Vet.App. 
at 44.  Under 38 U.S.C.A. § 1110 compensation will be 
provided if it is shown that the appellant suffers from a 
disease or injury incurred in or aggravated by service.  
Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).

The veteran's representative cites the VA Adjudication 
Procedure Manual, M21-1 [hereinafter Manual M21-1], for the 
proposition that VA has voluntarily expanded the duty to 
assist to claims which are "potentially plausible."  While 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") appears not to have 
addressed the duty to assist in relation to Manual M21-1, in 
Epps v. Gober, the Federal Circuit stated that "there is 
nothing in the text of § 5107 to suggest that the DVA has a 
duty to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim."  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g 9 Vet.App. 341 
(1996).  The Court has stated that "[w]hile Manual M21-1 
appears to volunteer the Secretary's assistance to a claimant 
with his or her claim prior to the submission of a well-
grounded claim, the Epps decision makes clear that the 
statutory duty to assist does not attach until a well-
grounded claim has been submitted."  Carbino v. Gober, 10 
Vet. App. 507 (1997); see also Wandel v. West, 11 Vet. App. 
200 (1998).

"[I]n order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995)(citations omitted).  The Board finds that 
this requirement has not been satisfied for the appellant's 
claims for service connection for a skin disorder, a prostate 
disorder, a colon disorder, a heart disorder, a stomach 
disorder, and loss of teeth.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  This 
burden may not be met merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  See Grottveit, supra; Espiritu v. Derwinski, 2 
Vet.App. 492, 494 1992).  

Here, the only evidence of record linking the appellant's 
skin disorders, prostate disorder, claimed colon disorder, 
heart disorders, stomach disorder, and loss of teeth to the 
claimed in-service radiation exposure is the appellant's own 
contentions.  As noted above, the appellant is not competent 
to offer opinions on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the veteran has not contended that 
service connection for the aforementioned disorders is 
warranted on any other basis, including direct service 
connection.  Regardless, the Board notes that there is no 
medical evidence which links his prostate disorder, heart 
disorders, or stomach disorder, first diagnosed many years 
after service, to his period of service.  Further, there is 
no evidence which links his current skin disorders to a skin 
disorder of the feet noted in service.  Finally, there is no 
medical evidence of a current disability of the colon and 
there is no dental evidence of loss of teeth.  Absent the 
showing of a current disability, service connection is not 
warranted.  See Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) (absent "proof of a present disability there can be no 
valid claim").

Accordingly, in the absence of competent medical evidence 
linking the appellant's claimed skin disorder, prostate 
disorder, colon disorder, heart disorder, stomach disorder, 
or loss of teeth to the claimed in-service radiation exposure 
or otherwise to service, the Board holds that these claims 
are not well grounded.  See Rucker v. Brown, 10 Vet.App. 67 
(1997); Caluza, supra; Robinette, 8 Vet.App. at 73; 
Grottveit, supra.


ORDER

Claims for entitlement to service connection for bilateral 
posterior subcapsular cataracts, a skin disorder, a prostate 
disorder, a colon disorder, a heart disorder, a stomach 
disorder, and loss of teeth, all claimed as a result of 
exposure to ionizing radiation, are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


